Exhibit 10.14

PEOPLE’S UNITED FINANCIAL, INC.

SECOND AMENDED AND RESTATED

DIRECTORS’ EQUITY COMPENSATION PLAN

ARTICLE 1

Purposes and Definitions

1.1 Purposes. The purposes of the Plan are (a) to assist the Company in
attracting and retaining qualified individuals to serve as Directors and (b) to
more closely align the interests of Directors with the interests of the
Company’s stockholders.

1.2 Definitions. Whenever used in the Plan, the following terms shall have the
meaning set forth or referenced below:

 

  (a) “Award” has the meaning set forth in Section 2.2 hereof.

 

  (b) “Bank” means People’s United Bank, a federally chartered capital stock
savings bank, and any successor thereto.

 

  (c) “Beneficiary” means any person (including corporations, unincorporated
associations or trusts) entitled to receive certificates representing
Compensation Shares pursuant to any provision of this Plan as a result of a
Participant’s death.

 

  (d) “Board” means the board of directors of the Company.

 

  (e) “Business Day” means any day other than a Saturday, Sunday or legal
holiday.

 

  (f) “Change in Control” means a Change in Control as defined in
Section 3.1(d)(ii).

 

  (g) “Committee” means the Compensation, Nominating and Governance Committee of
the Board or any successor committee of the Board.

 

  (h) “Company” means People’s United Financial, Inc., a Delaware corporation,
and any successor thereto.

 

  (i) “Compensation Shares” means shares of Stock issued to a Participant
pursuant to this Plan and, where appropriate, includes any securities
distributable to the Participant by reason of his or her ownership of
Compensation Shares; provided that any such securities shall, for purposes of
Section 3.1, be treated as if they had been issued at the time the Compensation
Shares giving rise to such distribution were first issued (or are deemed to have
been issued) to the Participant.

 

  (j) “Director” means any individual serving on the Board who is not an
employee of the Company, the Bank, or any Subsidiary, but does not include an
honorary, advisory or emeritus director.

 

  (k) “Effective Date” means April 16, 2007, and “Supplemental Effective Date”
means April 17, 2014.

 

  (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute thereto.

 

  (m) “Fair Market Value” means as of a particular date:

 

  (i) if the Stock is not then listed or admitted to trading on a national
securities exchange (as that term is used in Section 6 of the Exchange Act), and
prices of trades in Stock are regularly reported by the Nasdaq Stock Market,
Inc. (“NASDAQ”), the mean between the high and low selling prices for Stock on
such date as reported by NASDAQ or, in the event no high and low selling prices
for Stock are reported by NASDAQ for such date, then the mean between the high
and low selling prices reported by NASDAQ for the most recent day for which both
high and low selling prices are so reported; or



--------------------------------------------------------------------------------

  (ii) if the Stock is then listed or admitted to trading on one or more
national securities exchanges, the mean between the high and low selling prices
at which Stock is traded on the principal securities exchange on which the Stock
is so traded on such date or, if Stock is not so traded on such date, the mean
between the high and low selling prices at which Stock was traded on such
exchange on the most recent day on which Stock was so traded; or

 

  (iii) if neither (i) nor (ii) is applicable, such amount as the Committee
shall determine on the basis of such factors as it deems relevant.

 

  (n) “Interim Award” has the meaning set forth in Section 6.3 hereof.

 

  (o) [Reserved]

 

  (p) “Participant” means a Director who is a participant in the Plan.

 

  (q) “Plan” means the People’s United Financial, Inc. Directors’ Equity
Compensation Plan as set forth herein (as it may be amended from time to time).

 

  (r) “Plan Year” means the calendar year.

 

  (s) [Reserved]

 

  (t) “Stock” means the common stock of the Company, par value $0.01 per share,
or in the case of a consolidation or merger of the Company with or into any
other corporation, such equity securities for which shares of common stock of
the Company shall have been exchanged.

 

  (u) “Subsidiary” means any corporation in which the Company owns, directly or
indirectly through one or more other Subsidiaries, at least 50% of the total
combined voting power of all classes of stock.

 

  (v) “Tax Election” means the written election filed at the option of a
Director with the Internal Revenue Service, as described in Section 2.3.

ARTICLE 2

Participation in the Plan

2.1 Eligibility All Directors shall be Participants in the Plan.

2.2 Annual Grants. Immediately following each annual meeting of the Company’s
stockholders, each Director shall receive a number of Compensation Shares (an
“Award”) determined by (a) dividing $95,000 by the Fair Market Value of a share
of Stock on the last business day immediately prior to the date the Award is
made, and (b) rounding the result so obtained to the next-higher whole share.

2.3 Optional Tax Election. Each Director receiving an Award of Compensation
Shares for a particular Plan Year may, at his or her option, execute an election
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended, to
include in his or her taxable income for such Plan Year the value (as of the
Award date) of the shares so awarded. The Tax Election must be filed with the
Internal Revenue Service in accordance with applicable regulations as in effect
from time to time.

2.4 Shares Reserved. The total number of shares of Stock reserved and available
for issuance pursuant to this Plan shall be One Million One Hundred Ninety Two
Thousand Five Hundred (1,192,500) shares, subject to adjustment pursuant to
Section 2.7.

2.5 Method of Issuance. Compensation Shares awarded to a Participant shall be
represented by one or more certificates registered in the name of the
Participant or if such shares are uncertificated, by appropriate entries made to
a book-entry account maintained in such Participant’s name by the Company’s
transfer agent. Certificates representing Compensation Shares, if issued, shall
be held in custody by the Company until delivered in accordance with
Section 3.1.



--------------------------------------------------------------------------------

2.6 Vesting and Holding Period. A Participant shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of or encumber any Compensation Shares
until (a) such shares have vested in accordance with the vesting schedule set
forth in Section 2.7 of this Agreement, and (b) such time as the shares are
delivered to him or her in accordance with Section 3.1.

2.7 Vesting Schedule; Forfeiture. (a) All Compensation Shares made the subject
of an Award in any Plan Year prior to 2012 shall vest on the date the Award is
made.

(b) All Compensation Shares made the subject of an Award in any Plan Year
subsequent to 2011 shall vest on the earliest of (i) the first anniversary of
the grant date, or (ii) the date on which the annual meeting of the Company’s
stockholders is held in the year following the year in which the Award was made,
or (iii) the date on which a Participant’s service as a Director ceases by
reason of his or her death or disability, or (iv) the date on which a Change in
Control occurs. Except as set forth in the preceding sentence, all unvested
Compensation Shares shall be forfeited on the date a Participant’s service as a
Director of the Company ceases.

2.8 Adjustments. The total number of shares of Stock reserved for issuance under
the Plan shall be adjusted to reflect any stock split, stock dividend,
recapitalization, merger, consolidation, corporate reorganization, combination,
exchange of shares of Stock or other similar events affecting the Stock.

ARTICLE 3

Distributions

3.1 Distributions.

(a) (i) Certificates representing Compensation Shares made the subject of an
Award in any Plan Year prior to 2012 shall be delivered to the Participant as of
the earlier of (X) the third anniversary of the date of the annual Award giving
rise to the issuance of the Compensation Shares (or, if not a Business Day, the
first Business Day following such anniversary) or (Y) the first Business Day of
the month following the month in which such Participant’s service as a Director
ceases.

(ii) Certificates representing Compensation Shares made the subject of an Award
in any Plan Year subsequent to 2011 shall be delivered to the Participant as
promptly as practicable following the date on which such Compensation Shares
become vested in accordance with the provisions of Section 2.7 hereof.

(b) Any distribution payable with respect to Compensation Shares shall be paid
directly to the Participant, except any securities issuable as a distribution
with respect to such shares shall be delivered to and held in custody by the
Company as additional Compensation Shares.

(c) (i) Upon the death of a Participant, and except to the extent unvested
Compensation Shares were previously forfeited pursuant to Section 2.7, the
Committee shall deliver stock certificates representing all Compensation Shares
issued to such Participant to such person or persons or the survivors thereof,
including corporations, unincorporated associations or trusts, as the
Participant may have designated. All such designations shall be made in writing
and delivered to the Committee. A Participant may from time to time revoke or
change any such designation by written notice to the Committee. In the event of
the death of a Participant either prior to designating a Beneficiary pursuant to
this subsection or concurrent with or after the death of such Beneficiary, or in
the event of such Beneficiary’s death before delivery to him or her of
certificates representing the Compensation Shares, such certificates shall be
delivered to the estate of the later to die of the Participant or his
Beneficiary provided that in the event in the designation of his Beneficiary the
Participant specified any survival period, no certificates shall be delivered to
such Beneficiary’s estate unless he or she survives such survival period; and
further provided that in the event the Participant provides for a contingent
Beneficiary, and such contingent Beneficiary is surviving at the time of the
later of the death of the Participant or the expiration of any survival period,
but the primary Beneficiary is not then living, such certificates shall be
delivered to such contingent Beneficiary.



--------------------------------------------------------------------------------

(ii) Any distribution under this subsection (c) shall be made as soon as
practicable following the end of the month in which the Committee is notified of
the Participant’s death or is satisfied as to the identity of the appropriate
distributee or payee, whichever is later.

(d) (i) In the event of a Change in Control, notwithstanding any other provision
of this Plan, the Committee shall, as soon as practicable after such Change in
Control but in no event later than five (5) Business Days thereafter, deliver
certificates representing all Compensation Shares to the Participant in whose
name such certificates are registered.

(ii) A Change in Control shall mean the occurrence of any of the following:

(1) Consummation of (A) a merger or consolidation (or series of mergers and
consolidations) of the Bank or the Company with any other entity other than
(1) a merger or consolidation (or series of mergers and consolidations) which
would result in the voting stock (as described in paragraph (2) of this
subsection) of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
stock of the surviving entity) more than 51% percent of the combined voting
power of the voting stock of the Company (or such surviving entity) outstanding
immediately after such merger or consolidation or (2) a merger or consolidation
effected to implement a recapitalization of the Bank or the Company (or similar
transaction) in which no “person” (as defined in paragraph (2) of this
subsection) acquires more than 49% of the combined voting power of the then
outstanding securities of the Bank or the Company, or (B) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Bank or the
Company, or (C) any plan or proposal for the liquidation or dissolution of the
Bank or the Company;

(2) Any person (as such term is defined in Section 3(a)(9) and Section 13(d)(3)
of the Exchange Act), corporation, or other entity (other than the Bank, the
Company, or any benefit plan, including, but not limited to; any employee stock
ownership plan, sponsored by the Bank, the Company, or any Subsidiary) shall
become the “beneficial owner” (as such term is defined in Rule l3d-3 under the
Exchange Act), directly or indirectly, of securities representing 25%or more of
the combined voting power of the then outstanding securities of the Company
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of directors (calculated as provided in
paragraph (d) of such Rule l3d-3 in the case of rights to acquire such
securities); or

(3) During any period of two consecutive calendar years, individuals who at the
beginning of such period constitute the entire board of directors of the
Company, and any new director (excluding a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in paragraph (1) or (2) of this subsection) whose election by the board or
nomination for election by the stockholders of the Company was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, shall cease for any reason to
constitute a majority thereof.

ARTICLE 4

The Committee

4.1 Authority. The Committee shall have full power and authority to administer
the Plan, including the power to (i) promulgate forms to be used with respect to
the Plan and authorize payments, (ii) promulgate rules of Plan administration,
(iii) settle any disputes as to rights or benefits arising from the Plan,
(iv) interpret the terms of the Plan, (v) make such decisions or take such
action as the Committee, in its sole discretion, deems necessary or advisable to
aid in the proper administration of the Plan; and (vi) engage counsel and
consultants in order to fulfill its responsibilities and rely on advice of same.



--------------------------------------------------------------------------------

4.2 Elections and Notices. All elections and notices required to be provided to
the Committee under the Plan must be in such form or forms prescribed by, and
contain such information as is required by, the Committee.

4.3 Allocation of Responsibilities. The Committee may, in its discretion,
allocate responsibilities hereunder among one or more of its members and may
delegate responsibilities to any person or persons being selected by it.

4.4 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and binding upon all persons having any
interest in the Plan.

ARTICLE 5

Miscellaneous

5.1 Non-alienation of Benefits. No benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so shall be void. No such benefit,
prior to receipt thereof pursuant to the provisions of the Plan, shall be in any
manner liable for or subject to the debts, contracts liabilities, engagements or
torts of the Participant or his Beneficiary.

5.2 Book-Entry Shares. In the event the Committee authorizes the issuance
pursuant to this Plan of shares of Stock in book-entry (uncertificated) form,
all references herein to the delivery of stock certificates shall be
inapplicable. The Company’s transfer agent shall keep appropriate records
indicating the number of shares of Stock owned by each person to whom shares are
issued pursuant to this Plan, the restrictions applicable to such shares of
Stock and the duration thereof, and other relevant information. Upon expiration
of any applicable restrictions for any reason, the transfer agent shall effect
delivery of such shares of Stock by adjusting its records to reflect the
expiration of such restrictions, and by notifying the person in whose name such
shares were issued (or his or her Beneficiaries, if applicable) that such
restrictions have lapsed.

5.3 Interim Award. In the event an individual becomes a Director otherwise than
by election at an annual meeting of the Company’s stockholders, the Committee
may, in its discretion, grant to such individual an award (an “Interim Award”)
pursuant to this Plan. For purposes of Sections 2.7 and 3.1(a) hereof, an
Interim Award shall be treated as if it had been made on the date of the last
annual meeting of the Company’s stockholders held prior to the date such
individual became a Director. The Committee shall have the discretion to
determine the number of Compensation Shares comprising an Interim Award, but in
no event shall the number of Compensation Shares exceed the number of
Compensation Shares that would have been awarded as an annual Award pursuant to
Section 2.2 hereof follwing the most recent annual meeting of the Company’s
stockholders. In making such determination, the Committee shall take into
consideration the number of months elapsed between the date of the last annual
meeting of the Company’s stockholders held prior to the date such individual
became a Director and the date such individual became a Director, and such other
factors as the Committee may deem appropriate.

5.4 Invalidity. If any term or provision contained herein is to any extent
invalid or unenforceable, such term or provision will be reformed so that it is
valid, and such invalidity or unenforceability will not affect any other
provision or part hereof.

5.5 Governing Law. This Plan shall be governed by the laws of the State of
Connecticut, without regard to the conflict of law provisions thereof, to the
extent not preempted by federal law.

5.6 Amendment, Modification and Termination of the Plan.

(a) Subject to the terms of subsection (b) hereof, the Board at any time may
terminate and in any respect amend or modify the Plan; provided, however, that
no such termination, amendment or modification shall adversely affect the rights
of any Participant or Beneficiary, including his rights with respect to
Compensation Shares issued prior to such termination, amendment or without his
or her consent. Upon termination of the Plan, the Committee, as soon as is
practicable thereafter, shall deliver certificates representing all Compensation
Shares issued to each Participant.



--------------------------------------------------------------------------------

(b) Notwithstanding the terms of subsection (a) of this Section 5.6, an
amendment to or modification of Section 3.1(d) hereof shall become effective
only with the approval of 65% of the Participants and Beneficiaries of deceased
Participants who have undistributed Compensation Shares hereunder, provided,
however, that in the event there is more than one such Beneficiary with respect
to any individual deceased Participant, such Beneficiaries shall have a single
vote which shall be cast as determined by a majority in interest of all
Beneficiaries of such deceased Participant.

5.7 Successors and Heirs. The Plan and any properly executed elections hereunder
shall be binding upon the Company and Participants, and upon any assignee or
successor in interest to the Company and upon the heirs, legal representatives
and beneficiaries of any Participant.

5.8 Status as Stockholders. Compensation Shares (other than Compensation Shares
forfeited pursuant to Section 2.7) are shares of Stock, and each Participant in
whose name Compensation Shares have been issued shall have all of the rights of
a stockholder, including voting rights, except to the extent specifically
limited by this Plan.

5.9 Rights. Participation in this Plan shall not give any Director the right to
continue to serve as a member of the Board or any rights or interests other than
as herein provided.

5.10 Withholding Taxes. The Company shall deduct from all distributions under
the Plan any taxes required to be withheld by federal, state, or local
governments.

5.11 Compliance with Laws. This Plan and the payments hereunder are subject to
compliance with all applicable federal and state laws, rules and regulations and
to such approvals by any regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith.

5.12 Plan Construction.

Anything in this Plan to the contrary notwithstanding, it is the intent of the
Company that all transactions under the Plan satisfy the applicable requirements
of Rule 16b-3 promulgated under the Exchange Act so that a Director will be
entitled to the benefits of Rule 16b-3 or other exemptive rules under Section 16
of the Exchange Act, as amended, and will not be subjected to avoidable
liability thereunder.

5.13 Headings; Use of Terms. Headings and subheadings in the Plan are inserted
for reference only and are not to be considered in the construction of the Plan.
The masculine includes the feminine and the plural includes the singular, unless
the context clearly indicates otherwise.

5.14 Approval; Effective Date. This Plan was approved by the Board and by the
stockholders of the Bank, and became effective on the Effective Date.

5.15 Expiration Date. No further Awards shall be made pursuant to this Plan
after the tenth anniversary of the Supplemental Effective Date, unless on or
prior to such tenth anniversary the stockholders of the Company have approved an
extension of this Plan to a later date.

- - - o o o 0 0 0 o o o - - -